Appeal from a judgment of the Supreme Court (Lamont, J.), rendered April 19, 2002 in Albany County, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
Defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, defense counsel’s brief and defendant’s pro se submission, we agree. Defendant pleaded guilty to the crime of attempted burglary in the second degree and was sentenced as a second felony offender in accordance with the negotiated plea agreement to a prison term of six years, followed by five years of postrelease supervision. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Peters, Spain, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application for leave to withdraw granted.